DETAILED ACTION
Amendment and Request for Continued Examination received 28 January 2022 is acknowledged.  Claims 1-10 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US Pub. No. 2014/0336811) in view of Cook (US Pub. No. 2003/0135533).

As per Claim 1, Yuki discloses a method for determining possible transitions of system states (as per position of head 1) in an industrial system (100) with a plurality of agents (e.g., 3, 4, 5, 8, 11) with discrete agent states (as per position of each component) (Figs. 1, 2A, 4; ¶22-23, 32, 40-42), wherein the method comprises the steps of:
defining for a plurality of rules (as per ranges and costs) (Fig. 1; ¶22-25), each rule (as per ranges and costs) having a pre-condition (first position of each component) of at least one agent state that is to be changed, a post-condition (new position of each component) of the at least one agent state (as per position of each component), and an action or actions resulting in a corresponding transition (displacement) of the at least one agent state (as per position of each component) (Figs. 1, 2B, 3A-3C; ¶23-26, 33, 35-39);
defining a plurality of nodes (e.g., N(1,1) and (N(4,10)), each node (e.g., N(1,1) and (N(4,10)) having a system state (as per position of head 1) expressed as a combination of the discrete agent states (as per position or each component) of the plurality of agents (e.g., 3, 4, 5, 8, 11) (Figs. 3A-3C; ¶33-39);
for a plurality of pairs of nodes (e.g., N(1,1) and (N(4,10)), whereby one node of each pair (e.g., N(1,1) and (N(4,10)) acts as a pre-condition node (as per position at start of path from N(1,1) to (N(4,10)) and the other node (e.g., (N(4,10)) of each pair (e.g., N(1,1) and (N(4,10)) acts as a post-condition node (as per position at end of path from N(1,1) to (N(4,10)), evaluating that the pair (e.g., N(1,1) and (N(4,10)) involves an edge (e.g., path between N(1,1) and (N(4,10)), each edge (e.g., path between N(1,1) and (N(4,10)) including an action or actions (as per actuation of components of apparatus 100) required for a direct transition from the respective pre-condition system state (as per position of head 1) to the respective post-condition system state (as per changed position of head 1) (Figs. 3A-3C, 4; ¶33-42);

Yuki does not expressly disclose wherein the evaluating involves whether the pair is directly connectable by an edge and fulfills the rules to determine a possible transition of system states.
Cook describes finite state machines as computing devices designed with operational states required to solve a specific problem (¶4).  A state machine may describe operation of hardware (Fig. 1; ¶6-7) or operation of software (Fig. 2; ¶9-11).  The operations involve states (S1-S7) describing status of the machine, actions (A1-A4) the machine may take, conditions (C1-C11) causing state transitions, and events (T1, T2) generated when the state transitions complete (Fig. 5A; ¶36-43).  In accordance with a state transition table (550), state transitions may be defined from a current state (e.g., S1) to a new state (e.g., S2) when a specified condition (e.g., C2) is true (Fig. 5B; ¶43).  Some transitions that are not possible (e.g., X for S2, S4) (Fig. 5B; ¶45).  According to Cook, the information in the table (550) may also be presented in the form of a graph (560) of state transitions in which the absence of an edge in the graph between nodes is equivalent to an “X” in the state table (Fig. 5C; ¶47-48). In this way, the presentation of conditions, actions, and events fully defines the design information for the dynamic behavior of the state machine (¶47).  Like Yuki, Cook is concerned with state machines.
Therefore, from these teachings of Yuki and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cook to the system of Yuki since doing so would enhance the system by fully defining the design information for the dynamic behavior of the state machine.

As per Claim 2, the combination of Yuki and Cook teaches or suggests all limitations of Claim 1.  Yuki further discloses wherein the plurality of nodes (e.g., N(1,1) and (N(4,10)) includes all the nodes existing in the respective industrial system (100) (Figs. 3A-3C, 4; ¶33-42).


As per Claim 4, the combination of Yuki and Cook teaches or suggests all limitations of Claim 1.  Yuki further discloses wherein the method includes the step of defining all available edges (as per S3) between all pairs of nodes (e.g., N(1,1) and (N(4,10)) among the plurality of nodes (e.g., N(1,1) and (N(4,10)) (Figs. 1, 3A-3C; ¶22-31, 33-36).

As per Claim 5, the combination of Yuki and Cook teaches or suggests all limitations of Claim 1.  Yuki further discloses wherein the method includes the step of optimizing transitions by determining preferred chains of transitions (as per costs) among the possible transitions (Figs. 1, 3A-3C; ¶22-31, 33-36).

As per Claim 6, the combination of Yuki and Cook teaches or suggests all limitations of Claim 5.  Yuki does not expressly disclose wherein the method includes the step of collecting the optimized transitions into a look-up table.
See rejection of Claim 1 for discussion of teachings of Cook.  According to Cook, it is well known in the art of state machines to describe state transitions in the form of a table (Fig. 5B) or a graph (Fig. 5C) (¶43-44).
Therefore, from these teachings of Yuki and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cook to the system of Yuki since doing so would enhance the system by fully defining the design information for the dynamic behavior of the state machine.  Implementing the state transitions in a look-up table is, according to Cook, a matter of design choice.

defining for a plurality of rules (as per ranges and costs) (Fig. 1; ¶22-25), each rule (as per ranges and costs) having a pre-condition (first position of each component) of at least one agent state that is to be changed, a post-condition (new position of each component) of the at least one agent state, and an action or actions resulting in a corresponding transition (displacement) of the at least one agent state (as per position of each component) (Figs. 1, 2B, 3A-3C; ¶23-26, 33, 35-39);
defining a plurality of nodes (e.g., N(1,1) and (N(4,10)), each node (e.g., N(1,1) and (N(4,10)) having a system state (as per position of head 1) expressed as a combination of the discrete agent states (as per position or each component) of the plurality of agents (e.g., 3, 4, 5, 8, 11) (Figs. 3A-3C; ¶33-39);
for a plurality of pairs of nodes (e.g., N(1,1) and (N(4,10)), whereby one node of each pair (e.g., N(1,1) and (N(4,10)) acts as a pre-condition node (as per position at start of path from N(1,1) to (N(4,10)) and the other node (e.g., (N(4,10)) of each pair (e.g., N(1,1) and (N(4,10)) acts as a post-condition node (as per position at end of path from N(1,1) to (N(4,10)), evaluating that the pair (e.g., N(1,1) and (N(4,10)) involves an edge (e.g., path between N(1,1) and (N(4,10)), each edge (e.g., path between N(1,1) and (N(4,10)) including an action or actions (as per actuation of components of apparatus 100) required for a direct transition from the respective pre-condition system state (as per position of head 1) to the respective post-condition system state (as per changed position of head 1) (Figs. 3A-3C, 4; ¶33-42);
sending a signal (as per operation driving unit 10/103) based on the evaluation to the plurality of agents (e.g., 3, 4, 5, 8, 11) for driving the agents (e.g., 3, 4, 5, 8, 11) to perform the action or actions for carrying out a task (Figs. 1, 2B, 3A-3C, 4; ¶23-28, 32-42).

Cook describes finite state machines as computing devices designed with operational states required to solve a specific problem (¶4).  A state machine may describe operation of hardware (Fig. 1; ¶6-7) or operation of software (Fig. 2; ¶9-11).  The operations involve states (S1-S7) describing status of the machine, actions (A1-A4) the machine may take, conditions (C1-C11) causing state transitions, and events (T1, T2) generated when the state transitions complete (Fig. 5A; ¶36-43).  In accordance with a state transition table (550), state transitions may be defined from a current state (e.g., S1) to a new state (e.g., S2) when a specified condition (e.g., C2) is true (Fig. 5B; ¶43).  Some transitions that are not possible (e.g., X for S2, S4) (Fig. 5B; ¶45).  According to Cook, the information in the table (550) may also be presented in the form of a graph (560) of state transitions in which the absence of an edge in the graph between nodes is equivalent to an “X” in the state table (Fig. 5C; ¶47-48). In this way, the presentation of conditions, actions, and events fully defines the design information for the dynamic behavior of the state machine (¶47).  Like Yuki, Cook is concerned with state machines.
Therefore, from these teachings of Yuki and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cook to the system of Yuki since doing so would enhance the system by fully defining the design information for the dynamic behavior of the state machine.

As per Claim 8, the combination of Yuki and Cook teaches or suggests all limitations of Claim 2.  Yuki further discloses wherein the method includes the step of directly connecting a plurality of pairs of nodes (e.g., N(1,1) and (N(4,10)) by edges (e.g., path between N(1,1) and (N(4,10)) (Figs. 3A-3C, 4; ¶33-42).

As per Claim 9, the combination of Yuki and Cook teaches or suggests all limitations of Claim 2.  Yuki further discloses wherein the method includes the step of defining all available edges (as per S3) 

As per Claim 10, the combination of Yuki and Cook teaches or suggests all limitations of Claim 2.  Yuki further discloses wherein the method includes the step of optimizing transitions by determining preferred chains of transitions (as per costs) among the possible transitions (Figs. 1, 3A-3C; ¶22-31, 33-36).
Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Yuki does not disclose defining a plurality of nodes, each node having a system state expressed as a combination of discrete agent states of a plurality of agents” (page 6 of Amendment).  The claim language at issue recites as follows: “defining a plurality of nodes, each node having a system state expressed as a combination of the discrete agent states of the plurality of agents” as per line 8-9 of Claim 1 and line 9-10 of Claim 7.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
According to the Specification as filed:
¶22:	The two arms 60, 70 of the robot 20 are defined as agents having discrete agent states, the robotic system 10 thereby comprising a first agent in the form of a left arm (LA) 60, and a second agent in the form of a right arm (RA) 70.

¶23:	Both the left arm 60 and the right arm 70 thereby has discrete agent states "empty" denoted by digit 0 and "hold an item" denoted by digit 1. ... It is assumed that the robotic system 10 comprises sensors that allow identification of each considered agent state such that at each point in time agent states of all agents are known.

¶24:	System states can be expressed e.g., by means of nodes 90 (see figures 2a-2c), each node 90 comprising a component for each agent, the value of each component corresponding to an agent state of the respective agent.

In view of the Specification as filed, the term “state” describes a property that can be measured by a sensor.   Further, the term “node” includes embodiments in which the property that can be measured by a sensor is expressed in the form of a value corresponding to the property.  In addition, the 
Accordingly, in view of the Specification as filed, “defining a plurality of nodes” includes embodiments directed to identifying groups of positions that can be measured by a sensor.  Further, “each node having a system state expressed as a combination of the discrete agent states of the plurality of agents” includes embodiments in which each identified group of positions is a measurable property of an object that can be moved through distinguishable locations to perform work.
In accordance with the citations in the rejections, Yuki operates to move the measurement head (1) through a path (T) between nodes (N), the nodes (N(i,j)) defined as an allowable state range for each region (i) of the measurement head (1) as informed by the specifications and performance of respective components (e.g., 3, 4, 5, 8, 11) of the apparatus (100) (Figs. 3A-3C, 4; ¶23-24, 33-42).
Comparing the teachings of Yuki to the claim language at issue, Yuki discloses “defining a plurality of nodes” in that the nodes (e.g., N(1,1) and (N(4,10)) indicate groups of allowable positions of the measurement head (1) as informed by the specifications and performance of the respective components (e.g., 3, 4, 5, 8, 11) of the measurement apparatus (100) (Figs. 3A-3C, 4; ¶33-42).  Further, Yuki discloses “each node having a system state expressed as a combination of the discrete agent states of the plurality of agents” in that each allowable range of (e.g., N(1,1)) of the measurement head (1) is informed by the specifications and performance of the components (e.g., 3, 4, 5, 8, 11) that can be moved through specified distinguishable locations to perform work (Figs. 3A-3C, 4; ¶33-42).  Accordingly, Yuki discloses all limitations of the claim language at issue.
As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited reference.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.



Applicant argues that the rejections under 35 USC 102 should not be maintained because “The ‘i’ and ‘j’ components do not represent discrete agent states; instead, they simply identify a particular node within a cluster, as shown in FIG. 3A” (page 7 of Amendment).  However, identifying a particular node within a cluster as per Yuki involves determining an allowable state range for each region (i) of the measurement head (1) as informed by the specifications and performance of respective components (e.g., 3, 4, 5, 8, 11) of the apparatus (100) (Figs. 3A-3C, 4; ¶23-24, 33-42).  In this way, Yuki discloses “defining a plurality of nodes, each node having a system state expressed as a combination of the discrete agent states of the plurality of agents” as claimed.  As such, Applicant’s argument involves an improperly narrow interpretation of the claim language and/or an improperly narrow interpretation of the claim language.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Each node of Yuki does not express a combination of a discrete agent state of the carriage 3, a discrete agent state of the slider 4, a discrete agent state of the spindle 5, a discrete agent state of the shaft 8, and a 

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Yuki's node fails to have five entries such that it could be interpreted as representing a system state expressed by the combination of discrete agent states of the plurality of agents (i.e., 3, 4, 5, 8, and 11)” (page 7 of Amendment).  No claim recites “five entries”.  Accordingly, Applicant’s argument is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “a discrete agent state, as claimed and described in the Specification, is not simply a position that can be measured by a sensor” (page 7 of Amendment).  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language.
According to the Specification as filed:
¶22:	The two arms 60, 70 of the robot 20 are defined as agents having discrete agent states, the robotic system 10 thereby comprising a first agent in the form of a left arm (LA) 60, and a second agent in the form of a right arm (RA) 70.

¶23:	Both the left arm 60 and the right arm 70 thereby has discrete agent states "empty" denoted by digit 0 and "hold an item" denoted by digit 1. ... It is assumed that the robotic system 10 comprises sensors that allow identification of each considered agent state such that at each point in time agent states of all agents are known.


As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited reference.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Although the Specification mentions that the robotic system comprises sensors that allow identification of each agent state, this does not mean that every device (in the robotic system) that can be measured by a sensor has discrete agent states” (page 8 of Amendment).  No rejection involves an assertion that “every device (in the robotic system) that can be measured by a sensor has discrete agent states”.  Accordingly, Applicant’s assertion is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Yuki fails to disclose for a plurality of pairs of nodes, whereby one node of each pair acts as a pre-condition node and the other node of each pair acts as a post-condition node, evaluating whether the pair is directly connectable by an edge and fulfills the rules to determine a possible transition of system states” (page 8-11 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, rejections under 35 USC 102 in view of Yuki are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Godefroid (US Patent No. 5,937,181) and Raghavan (US Pub. No. 2003/0046658) disclose process modeling systems.  Fok (“An Automatic Navigation System for Vision Guided Vehicles Using a Double Heuristic and a Finite State Machine”; IEEE Trans. Robot. Automat., vol. 7; Feb. 1991; pp. 181-188); Engdahl (US Patent No. 6,282,455), Van Den Nieuwelaar (US Pub. No. 2005/0278049), Wu (“Autonomous Robot Control Using Evidential Reasoning”; Fourth International Conference on Fuzzy Systems and Knowledge Discovery, Proc. of FSKD'07; Aug.2007; pp.550-554), Genta (US Pub. No. 2012/0290261) and Svec (US Patent No. 10,126,747) disclose control systems for machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664